Citation Nr: 1126146	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-32 496A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial rating in excess of 30% for sinusitis with headaches.

5.  Entitlement to an initial rating in excess of 10% for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1975.

This appeal to the Board of Veterans Appeals (Board) originally arose from a June 2004 rating action that denied service connection for low back, left knee, and left ankle disabilities; and granted service connection for sinusitis with headaches, assigned an initial 10% rating from January 2003, and for a gastrointestinal disability, assigned an initial noncompensable rating from January 2003.  Because the claims for higher initial ratings involve requests for higher ratings following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from those for increased ratings for already service-connected disability).

By rating action of August 2005, the RO assigned initial ratings of 30% and 10%, respectively, for the veteran's sinusitis with headaches, and gastrointestinal disability, now described as IBS, each effective January 2003; the Veteran appeals the initial ratings as inadequate.

In August 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of February 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

The issues of service connection for low back, left knee, and left ankle disabilities, as well as an initial rating in excess of 30% for sinusitis with headaches are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for an initial rating in excess of 10% for IBS on appeal has been accomplished.

2.  The veteran's IBS is manifested by frequent episodes of bowel disturbance with abdominal distress, and is not more than moderately disabling.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10% rating for IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim for an initial rating in excess of 10% for IBS on appeal has been accomplished.  

A March 2003 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his initial claims for service connection, and of what was needed to establish entitlement to service connection.  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2003 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2003 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, any delay in issuing the full 38 U.S.C.A. § 5103(a) notice did not affect the essential fairness of the adjudication, in that the veteran's claim for a higher initial rating for IBS was fully developed and readjudicated after notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The VA General Counsel has held that the VA's VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as part of the appeals process, upon the filing of a timely Notice of Disagreement with the initial rating or effective date assigned following the grant of service connection.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as to the notice requirements for downstream earlier effective date claims following the grant of service connection, that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  In this case, the veteran's representative has not alleged that the veteran's VCAA notice was inadequate.  See Goodwin, supra; Mayfield, supra.      

After the issuance of the 2003 notice letter and providing the Veteran additional opportunities to furnish information and/or evidence pertinent to the initial service connection for IBS claim under consideration, the RO granted service connection by rating action of June 2004.  By letter of February 2008, the Veteran and his representative were notified of what was needed to establish entitlement to a higher rating, i.e., evidence showing that his service-connected IBS had increased in severity, and the RO readjudicated the claim in a May 2010 Supplemental Statement of the Case (SSOC).  Hence, the Board finds that any VA failure to fulfill VCAA notice requirements is harmless.  See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the September 2005 SOC, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in a March 2006 letter.    
 
Additionally, the Board finds that all necessary development on the IBS higher rating claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded comprehensive VA examinations in April and December 2009.  VA outpatient treatment records from 2004 to 2010, as well as a transcript of the veteran's August 2007 Board hearing testimony have been associated with the claims folder and considered in adjudicating this claim.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In April 2006, the Veteran stated that he had no other information or evidence to submit in connection with his claim. The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter of a higher rating for IBS on appeal.    

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim for a higher rating for IBS on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  


II.  Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Moderate irritable colon syndrome (ICS) (spastic colitis, mucous colitis, etc.) with frequent episodes of bowel disturbance with abdominal distress warrants a 10% rating.  A 30% rating requires severe ICS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

The Veteran contends that his IBS is more than 10% disabling.  In November 2004, he stated that he had frequent episodes of bowel disturbance with abdominal distress.  At the August 2007 Board hearing, he testified that he had constant abdominal pain and diarrhea, and from 5 to 7 bowel movements per day.  In March 2008, he stated that he had much gas and daily stomach aches.

Considering the evidence of record in light of the above-referenced criteria, the Board finds no basis for more than an initial 10% rating under DC 7319 for IBS, as there has been no evidence of the symptoms required for a 30% rating since the initial grant of service connection, i.e., severe ICS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

On January 2004 VA evaluation, a nurse practitioner noted a history of a spastic colon, nausea, and diarrhea which was controlled with a bland diet, a bulking agent, and avoidance of red meat and spicy foods.    

On August and November 2004 VA outpatient evaluations, the Veteran denied incontinence, diarrhea, abdominal pain, and weight loss.  He complained of chronic episodes of loose bowel movements.  On both examinations, the abdomen was soft, nontender, and nondistended.  Bowel sounds were normoactive, and there were no masses.  The assessments were IBS/spastic colon, with fluctuations reoccurring at least monthly.  In September, the Veteran reported a good appetite and a 15-pound weight gain.  In December, a VA nurse practitioner stated that the veteran's spastic colon remained a persistent problem, and was not completely controlled with diet and fiber.  He reported continuing spasms at least once per month that were at times debilitating.    

On February, May, June, and October 2005 and April 2006 VA outpatient evaluations, the Veteran complained of chronic episodes of loose bowel movements.  He denied incontinence, abdominal pain, and diarrhea.  The assessment on each occasion was IBS/spastic colon, with fluctuations reoccurring at least monthly.  A December 2006 nursing assessment noted the veteran's complaint of a nervous stomach that caused loose stool at times, and that bowel sounds were present.  On October  and December 2008 VA outpatient examinations, the veteran's abdomen was nontender and nondistended.  On March 2009 nursing assessment, the veteran reported no bowel problems; bowel sounds were present.

On April 2009 VA gastrointestinal examination, the Veteran complained of loose stools with 5 to 8 bowel movements daily.  The examiner noted that they were not watery, but rather just loose.  The Veteran complained of abdominal discomfort in the bilateral lower quadrants.  Intermittent sharp pain improved after having a bowel movement.  He denied constipation.  A 2004 colonoscopy showed evidence of diverticulosis.  The examiner noted that the Veteran had gained about 20 pounds in the past 5 years; weight had been stable in the past year.  The Veteran took anti-acid medication provided some relief of symptoms.  The diagnosis was abdominal discomfort with loose stools, with etiology possibly related to IBS.  Esophagogastroduodenoscopy (EGD) was recommended to evaluate for upper gastrointestinal causes of diarrhea.  

On December 2009 VA gastrointestinal examination, the Veteran complained of loose bowel movements.  He denied constipation.  Weight was noted to be stable over the past year.  On examination, there was no tenderness on palpation of the abdomen.  There was no organomegaly or sign of anemia.  The physician noted that April EGD showed a patulous antrum.  The duodenum, stomach, and gastric mucosa were a bit atrophic, but grossly normal.  The esophagus was normal, with no esophagitis.  Biopsies of the duodenum, stomach, and lower esophagus were normal.  The diagnosis was IBS with symptomatology unchanged from April 2009 examination.   

As documented above, the medical evidence does not indicate the level of impairment that would warrant at least the next higher schedular 30% rating for IBS at any time since the grant of service connection, i.e., severe ICS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.   In this regard, the Board notes that medical records from 2004 to 2009 consistently show problems with loose bowel movements, but were negative for diarrhea and constipation, and that anti-acid medication provided some relief of symptoms. 

Additionally, the Board finds that there is no showing that, at any point since the initial grant of service connection, the veteran's IBS has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected IBS are inadequate.  A comparison between the level of severity and symptomatology of the veteran's gastrointestinal disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degree of ICS (spastic colitis, mucous colitis, etc.) with episodes of bowel disturbance, abdominal distress, diarrhea, and alternating diarrhea and constipation.      

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his IBS alone markedly interferes with employment (i.e., beyond that contemplated in the assigned schedular rating), or requires frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards, and the Board finds that the assigned schedular rating for that disability is adequate in this case.  In this regard, the Board notes that the Veteran was noted to be employed on September 2004 and November 2006 VA outpatient evaluations.  At the August 2007 Board hearing, the Veteran testified that he was currently working, and that his supervisors had been very accommodating with respect to his gastrointestinal disability.  On October 2008 VA outpatient examination, the physician noted that the Veteran was employed as a building mechanic at an airport, and that he had been off work for 3 weeks due to chemical burns on his legs.  On December 2008 VA outpatient examination, the physician noted that the Veteran had been unable to work due to worsening left knee pain.  A January 2010 VA occupational therapy evaluation noted that the Veteran was doing a welding project at work.     

In short, there is nothing in the record to indicate that the service-connected IBS on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating pursuant to Fenderson, inasmuch as the factual findings do not show distinct time periods since the initial grant of service connection where the Veteran's IBS exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support an initial rating in excess of 10% under the applicable rating criteria since the grant of service connection, which claim for a higher rating thus must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for IBS is denied.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claims for service connection for low back, left knee, and left ankle disabilities, as well as an initial rating in excess of 30% for sinusitis with headaches on appeal has not been accomplished.

In January 2008, the Board remanded this case to the RO to conduct a search for the veteran's original service medical records, to rebuild them in accordance with VA procedures specified in M21-1MR, Parts II and III, and to document those efforts and associate them and any records obtained with the claims folder.  The RO was requested to conduct a reasonably exhaustive search for the original service medical records, and to exercise due diligence in reconstructing the service medical records in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Although some service medical records were associated with the claims folder in March 2008, there is no indication or documentation that the RO conducted a reasonably exhaustive search for the original service medical records, or exercised due diligence in reconstructing the service medical records in the absence of locating the original records, in accordance with Dixon and VA procedures.  In April 2011 written argument, the veteran's representative noted this deficiency in evidentiary development, and requested that this case be again remanded to the RO to take all reasonable measures to locate missing service medical records.  The Board concurs that a remand for such additional evidentiary development is required by the VCAA, noting that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

With respect to the claim for an initial rating in excess of 30% for sinusitis with headaches, in April 2011 written argument, the veteran's representative requested a new VA examination of the Veteran, contending that the April 2009 VA examination was inadequate, in that it failed to adequately address symptoms such as pain, tenderness, purulent discharge or crusting, and the frequency, degree of severity, and duration of headaches.  

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A veteran is entitled to a new examination after a 2-year period between the last VA examination and his contention that a disability had increased in severity).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the nature, extent, and degree of severity of the veteran's service-connected sinusitis with headaches and how it impairs him functionally are unclear since his last VA examination in 2009, the Board finds that the duty to assist requires that he be afforded a new VA otolaryngological examination to obtain clinical findings pertaining thereto prior to adjudicating the higher initial rating claim on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve that issue on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim for an initial rating in excess of 30%.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the National Personnel Records Center and the service department and obtain the Veteran's complete service medical records.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

If the RO is unsuccessful in obtaining the veteran's complete service medical records, it should follow appropriate VA procedures to rebuild or reconstruct them.  Documentation of these efforts should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA otolaryngological examination to determine the nature, extent, and degree of severity of the veteran's service-connected sinusitis with headaches and how it impairs him functionally.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including  X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should state whether the veteran's sinusitis is best characterized by (a) 1 or 2 incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting;  (b) 3 or more incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; or more than 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or (c) status post radical surgery with chronic osteomyelitis; or near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The examiner is reminded that an "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  

The examiner should discuss the effect of the veteran's sinusitis with headaches on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include consideration of whether staged ratings are warranted with respect to the matter of a higher initial rating for sinusitis.  See Fenderson, 12 Vet. App. at 126.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If the service connection claims are denied, and unless the higher initial rating claim on appeal is granted to the veteran's satisfaction, the RO must furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


